DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species IV (claims 1-3, 5-12, and 14-19, drawn to a species in which the machine tool of the three-dimensional measure device is provided with a measurement unit having each of a non-contact sensor and a contact sensor as in Figure 6, and said non-contact sensor of Figure 6 in turn has the light radiation unit of Figure 4b which radiates a line of  light onto the surface of the target, and wherein the measurement unit outputs measurement data based on the curvature of the line of light captured by an imaging unit) in the reply filed on 6/25/2021 was previously acknowledged.  Please note that claim 2 was cancelled in the claim set filed on 1/4/2022.  
Claims 4, 13, and 20 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/25/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an automatic tool changing device that picks up a second tool from the tool magazine and replaces a first tool currently clamped in the tool spindle with the second tool picked up from the tool magazine” in claim 1;
“a measurement unit” in claim 1 (noting that the claim recites a “unit” for performing the function of “measurement,” but recites no additional structure sufficient to perform the function of “measurement”);
“a shape generation unit that is configured to generate shape data corresponding to the shape of the target based on the measurement data and location data of the tool spindle at the time of measurement of the distance data” in claim 1;
“a light irradiation unit that radiates a line of light onto the surface of the target” in claims 5 and 14;
“an imaging unit that captures an image of the line of light reflected from the surface of the target” in claims 5 and 14; and 
“a charging unit that charges the secondary battery” in claims 10, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE:  In the following paragraph(s), Examiner details instances when previously identified claim limitations that use a generic placeholder that is coupled with functional language are no longer being interpreted by Examiner under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	In dependent claim 3, the “measurement unit” is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because the “measurement unit” is set forth therein as comprising a non-contact sensor, and said non-contact sensor is sufficient structure to perform the claimed function of measurement.  Since claims 5, 6, and 19 are either directly or indirectly dependent upon claim 3, any usage of “measurement unit” in claims 5, 6, and 19 is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	In dependent claim 12, the “measurement unit” is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because the “measurement unit” is set forth therein as comprising a non-contact sensor, and said non-contact sensor is sufficient structure to perform the claimed function of measurement.  Since claims 14 and 15 are directly dependent upon claim 12, any usage of “measurement unit” in claims 14 and 15 is not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the power supply control means” in claim 9 and “the electrical power generation means” in each of claims 10, 16, and 17.  Regarding the former, “the power supply control means” in claim 9 is set forth in claim 9 as having an acceleration sensor, and the acceleration sensor is sufficient structure, materials, or acts to entirely perform the recited function of “controls the supply and stoppage of electrical power…”  Regarding the latter, the “the electrical power generation means” is recited in claims 10, 16, and 17 as being a secondary battery in claims 10, 16, and 17, and the secondary battery is sufficient structure, materials, or acts to entirely perform the recited function of electrical power generation.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Duplicate Claims, Warning
Applicant is advised that should claim 3 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Please note that claim 5 is dependent upon claim 3 while claim 14 is dependent upon claim 12.  This is noted because claims 3 and 12 are substantial duplicates (as are claims 5 and 14).  Thus, claim 14 has the same scope as claim 5.  
Applicant is advised that should claim 6 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Please note that claim 6 is dependent upon claim 3 while claim 15 is dependent upon claim 12.  This is noted because claims 3 and 12 are substantial duplicates (as are claims 6 and 15).  Thus, claim 15 has the same scope as claim 6.  
Applicant is advised that should claim 11 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 5 is objected to because of the following informalities:  On line 2 of the claim, it appears that “system” should be deleted.  Appropriate correction is required.
Claims 11, 18, and 19 objected to because of the following informalities:  On line 2 of each of claims 11, 18, and 19, “which is provided” should be changed to “wherein the measurement unit is provided”.  Appropriate correction is required.  (In paragraph [0031] of the specification filed on 5/28/2019, it is the sensor head (10), which is the measurement unit, being disclosed by Applicant as having the oil resistance/ waterproof function).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-12, and 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 15-16 of claim 1 state, “based on the measurement data and location data of the tool spindle at the time of measurement of the distance data.”  This limitation is viewed to be vague and indefinite, because it is unclear as written if both the measurement data and the location data are “of the tool spindle” or if it's just the location data that's “of the tool spindle.”  
Lines 16-17 of claim 1 state, “wherein a time of the measurement unit is aligned with a time of the shape data generation unit.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “a time of the measurement unit” and “a time of the shape data generation unit.”  This is because it is unclear as to how or in what way that the measurement unit has “a time” and how or in what way that the shape data generation unit has “a time.”  Does “a time” of the measurement unit refer to a time at which, for example, the measurement unit performs a particular function?  Or does, for example, an unclaimed element of the measurement unit keep time, and “a time” of the measurement unit refers to a time that is kept by the unclaimed element of the measurement unit?  Furthermore, does “a time” of the shape data generation unit refer to a time at which, for example, the shape data generation unit performs a particular function?  Or does, for example, an unclaimed element of the shape data generation unit keep time, and “a time” of the shape data generation unit refers to the time that is kept by the unclaimed element of the shape data generation unit?  
Line 19 of claim 1 states, “a time of the controller is aligned with the time of the shape data generation unit.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “a time of the controller” and “the time of the shape data generation unit.”  Does “a time” of the controller refer to a time at which, for example, the controller performs a particular function?  Or does, for example, an unclaimed element of the controller keep time, and “a time” of the controller refers to a time that is kept by the unclaimed element of the controller?  Further, does “the time” of the shape data generation unit refer to the time at which, for example, the shape data generation unit performs a particular function?  Or does, for example, an unclaimed element of the shape data generation unit keep time, and “the time” of the shape data generation unit refers to the time that is kept by the unclaimed element of the shape data generation unit?  
Lines 26-28 of claim 1 state, “the measurement unit is provided with a wireless communication means that transmits the measurement data to the shape data generation unit and is housed in the housing unit.”  This limitation is viewed to be vague and indefinite, because it is unclear if it is the measurement unit or the wireless communication means that is “housed in the housing unit.”  This limitation is further viewed to vague and indefinite, because it is unclear if the “housing unit” is intended to refer to the tool magazine or if the “housing unit” is intended to refer to some sort of housing that the measurement unit or the wireless communication means is enclosed within, for example.  Please be advised that paragraph [0023] of the specification filed on 5/28/2019 makes it appear that the “housing unit” is in fact the “tool magazine”.  However, in claim 1, it cannot be determined if Applicant intended for the “housing unit” of claim 1, line 28 to reference the tool magazine.  This is because Applicant sets forth, “a tool magazine” in line 3 of the claim, but Applicant then proceeds to set forth, “a housing unit” rather than refer to this element as “the tool magazine,” for example.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 12, and 14, as best understood in view of the rejection(s) thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. PG Publication No. 2010/0241267 A1).
Please note that Nishikawa et al. is cited on the Information Disclosure Statement (IDS) dated 8/26/2020.
Claim 1:  Nishikawa et al. discloses a three-dimensional measurement device for measuring the shape of the surface of a target (9) processed by a machine tool (1).  As can be seen in Figure 1 of Nishikawa et al., the machine tool (1) is provided with a tool magazine [paragraph 0098] and a tool spindle (4) for rotating tools.
Examiner notes that lines 3-6 of claim 1 set forth, “an automatic tool changing device that picks up a second tool from the tool magazine and replaces a first tool currently clamped in the tool spindle with the second tool picked up from the tool magazine.”  This claim limitation uses a generic placeholder which is coupled with functional language without reciting sufficient structure to perform the recited function (automatic tool changing).  Thus, the “automatic tool changing device” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “automatic tool changing device” is interpreted as comprising an intermediate arm (22) and an ATC arm (24) according to paragraph [0023] of the specification, and equivalents thereof.
	Regarding Nishikawa et al. and the prior art, the machine tool (1) is further provided with an automatic tool changer (14) that picks up a tool, e.g. a second tool, from the tool magazine and replaces the tool, e.g. a first tool, currently clamped in the tool spindle (4) with the tool picked up from the tool magazine [paragraphs 0052, 0098, 0116].  
Thus, the automatic tool changer (14) of Nishikawa et al. constitutes an equivalent of the “automatic tool changing device.”  This is because the automatic tool changer (14) carries out the function specified in lines 3-6 of the claim, said function being “automatic tool changing.”  Further, the automatic tool changer (14) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the automatic tool changer (14) performs the identical function specified in the claim (automatic tool changing), and produces substantially the same result(s) as the corresponding “automatic tool changing device” of Applicant.  Based on the foregoing, it is evident that the automatic tool changer (14) of Nishikawa et al. is an equivalent to the “automatic tool changing device” of Applicant.  Therefore, the automatic tool changer (14) of Nishikawa et al. will hereinafter be referred to as the “automatic tool changing device (14).” 
The machine tool (1) of Nishikawa et al. is provided with a controller (22), which can be seen schematically in Figure 2.  The controller (22) constitutes such, as the controller (22) directs a measuring head (8) by sending a signal (F) representing a measurement command (f) to the measuring head (8) [paragraph 0066].  Additionally/Alternatively, the controller (22) of Nishikawa et al. constitutes “a controller,” since a predictive system (29) of the controller (22) outputs an advanced measurement command (f) to the measuring head (8) [paragraph 0096].  In outputting an advanced measurement command (f) to the measuring head (8), the controller (22), via the predictive system (29) thereof, directs the measuring head (8). The predictive system (29) is also shown schematically in Figure 2.  (Be advised that the  predictive system (29) positively advances a measurement command (f) for the measuring head (8) by a time difference (n) preset by the predictive system (29) [paragraph 0096]).
Examiner notes that line 8 of claim 1 sets forth, “a measurement unit.”  This claim limitation uses a generic placeholder which is coupled with functional language without reciting sufficient structure to perform the recited function (measurement).  Thus, the “measurement unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “measurement unit” is interpreted as corresponding to a sensor head (10) per paragraph [0025] of the specification, and equivalents thereof.
With regards to Nishikawa et al. and the prior art, the system comprises the aforesaid measuring head (8).  Nishikawa et al. provides disclosure on the measuring head (8) measuring a distance (D) from the measuring head (8) to the target (9) in a contactless fashion when the measurement unit (8) receives a measurement command (f) [paragraph 0115], and then outputting/sending the measurement data (B1) as a signal (F) to the controller (22) through a wireless link [paragraph 0069].  Be advised that the measurement data (B1) corresponds to the distance (D) from the surface of the target (9) processed by the machine tool (1), and it is noted that Figures 2 and 3 each show the distance (D).  (Note the disclosure of Nishikawa et al. in which it is advised that after the target (9) is machined by a tool mounted in the tool spindle (4) that said tool may be replaced by the measurement unit (8) and the target (9) may be measured by the measurement unit (8) [paragraph 0099]).
Thus, the measuring head (8) of Nishikawa et al. constitutes an equivalent of the “measurement unit.”  This is because the measuring head (8) of Nishikawa et al. carries out the function specified in line 8 of the claim, said function being “measurement.”  Further, the measuring head (8) of Nishikawa et al. isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the measuring head (8) performs the identical function specified in the claim (measurement), and produces substantially the same result(s) as the corresponding “measurement unit” of Applicant.  Based on the foregoing, it's evident that the measuring head (8) of Nishikawa et al. is an equivalent to the “measurement unit” of Applicant.  Therefore, the measuring head (8) of Nishikawa et al. will hereinafter be referred to by Examiner as the “measurement unit (8).”  
Please be advised that the measurement unit (8), which is configured to be coupled to the machine tool [paragraph 0099], is further configured to output/send the measurement data (B1) as a signal (F) to the controller (22) through a wireless link [paragraph 0069]. It is once again advised that the measurement data (B1) corresponds to the distance (D) from the surface of the target (9) processed by the machine tool (1).
	It is also advised that the measurement data (B1) includes distance data and time data, wherein the distance data includes a distance (D) from the surface of the target to the measurement unit (8), and the time data includes a time of measurement of the distance data.   With regards to the distance data (D), the measurement unit (8) measures the distance (D) from the measuring unit (8) to the target (9), specifically to the surface of the target (9) (see Figure 3), in a contactless fashion when the measurement unit (8) receives the measurement command [paragraph 0115].  Next, with regards to the time data, it corresponds to each occurrence of a second time (T2) at which the measurement unit (8) measures the distance (D) from the measurement unit (8) to the surface of the target (9) at each time interval (ΔT) according to the measurement command (f).  Please note that the second time (T2) does not occur as a single time but occurs at each time interval (ΔT) [paragraph 0072].
 	Note that lines 14-16 of claim 1 set forth, “a shape generation unit that is configured to generate shape data corresponding to the shape of the target based on the measurement data and location data of the tool spindle at the time of measurement of the distance data.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (generate shape data corresponding to the shape of the target based on the measurement data and location data of the tool spindle at the time of measurement of the distance data).  As a result, the “shape generation unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “shape generation unit” is interpreted as corresponding to a personal computer (40) according to paragraph [0025] of the specification, and equivalents thereof.
With regards to Nishikawa et al., disclosure is provided on a NC apparatus (13), a control device (23), and a processing device (28).  These elements (13, 23, 28) combine to form a shape data generation means.  This will now be explained by Examiner.  During measurement, a programmable controller (25) of the NC apparatus (13) reads and acquires, from the NC apparatus (13), positional data (C1) of the measurement unit (8) with respect to the measured point (S) on the target (9) [paragraph 0074].  Since the measurement unit (8) is mounted to the tool spindle (4) at this time, the positional data (C1) of the measurement unit (8) with respect to the measured point (S) on the target (9) is the same for the tool spindle (4).  Thus, the positional data (C1) corresponds to both the location data of the tool spindle (4) and the measurement unit (8) at the time of measurement of the distance data.  The processor (27) of the control device (23) then proceeds to process a minimum required number of the measurement data (B1) and the position data (C1) to generate three-dimensional shape data of the target (9) [paragraph 0157].  The processor (27) then outputs the calculated coordinate data  of the measured points (S) to the processing device (28), which combines the coordinates of the measured points (S) to a produce a three-dimensional representation or shape (E) (see Figure 7) of the target (9) [paragraph 0158].  As such, the shape data generation means (13, 23, 28) of Nishikawa et al. is configured to generate shape data that corresponds to the shape (E) of the target (9) based on the measurement data (B1) and the location data/positional data (C1) of the tool spindle (4) at the time of measurement of the distance data.  
Thus, the shape data generation means (13, 23, 28) constitutes an equivalent of the “shape data generation unit.”  This is because the shape data generation means (13, 23, 28) carries out the function specified in lines 14-16 of the claim, said function being “generate shape data corresponding to the shape of the target based on the measurement data and location data of the tool spindle at the time of measurement of the distance data.”  Further, the shape data generation means (13, 23, 28) of Nishikawa et al. isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the shape data generation means (13, 23, 28) of Nishikawa et al. performs the identical function specified in the claim (generate shape data corresponding to the shape of the target based on the measurement data and location data of the tool spindle at the time of measurement of the distance data), and produces substantially the same result as the corresponding “shape data generation unit (40)” of Applicant.  Based on the foregoing, it is evident that the shape data generation means (13, 23, 28) is an equivalent to the “shape generation unit (40)” of Applicant.  Thus, the shape data generation means (13, 23, 28) of Nishikawa et al. will hereinafter be referred to as the “shape data generation unit (13, 23, 28).” 
Next, please be advised that a time (the second time T2) of the measurement unit (8) is aligned with a time (a first time T1) of the shape data generation unit (13, 23, 28) so as to be synchronized by correcting for an amount of time for a data transmission between the measurement unit (8) and the shape data generation unit (13, 23, 28).  This is because the second time (T2), which is a time at which the measurement unit (8) measures the target (9), is aligned so as to be synchronized (as shown at H in Figure 6) with the first time (T1), where the first time (T1) is a time that a programmable controller (25) of the shape data generation unit (13, 23, 28) acquires positional data (C1) of the measurement unit (8) [paragraphs 0070, 0134].  Please be advised that the alignment corrects for the amount of time for a data transmission between the measurement unit (8) and the shape data generation unit (13, 23, 28), due to there being a delay with a timing pulse (Pb) traveling from a pulse output unit (24) of the shape data generation unit (13, 23, 28) to the measurement unit (8) through a path including a cable (60), the controller (22), and a signal (F) of the wireless link [paragraph 0123].  
Furthermore, a time of the controller (22), the time of the controller (22) corresponding to a time at which the measurement command (f) is issued by the controller (22) as a signal (F), is aligned with the time (the first time T1) of the shape data generation unit (13, 23, 28) by correcting for an amount of time for a data transmission between the controller (22) and the shape data generation unit (13, 23, 28).  This is because the time at which the measurement command (f) is issued by the controller (22) as the signal (F) is aligned (as broadly claimed) so as to come into correct relative position by being positively output earlier than the timing of a time interval (ΔT) by a time difference (n) [paragraphs 0066, 0131], wherein the time (the first time T1) of the shape data generation unit (13, 23, 28) occurs at each time interval (ΔT) [0071].  Be advised that the correction occurs by the controller (22) positively advancing the measurement commend (f) from the timing of the time intervals (ΔT) by the time difference (n) [paragraph 0141], where the time difference (n) is based off of delay time (Δn) [paragraph 0128] due to there being a delay of the timing pulse (Pb) that travels from the pulse output unit (24) of the shape data generation unit (13, 23, 28) to the measurement unit (8) through the path including the cable (60), the controller (22), and the signal (F) of the wireless link [paragraph 0123].  
Examiner notes that lines 26-27 of claim 1 set forth, “a wireless communication means that transmits the measurement data to the shape generation unit.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “a wireless communication means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the “wireless communication means” is interpreted as corresponding to a wireless LAN unit (102) according to paragraph [0032] of the specification, and equivalents thereof.
	Regarding Nishikawa et al., disclosure is provided on the measurement unit (8) including a wireless unit (48) having an antenna (47).  As to the wireless unit (48), it (48) sends and receives the signals (F) representing the measurement command (f) and the measurement data (B1) to and from the controller (22) through the wireless link [paragraph 0106].  As can be seen schematically in at least Figure 2, it is via the controller (22) that the wireless unit (48) transmits the measurement data (B1) to the shape data generation unit (13, 23, 28).  
Therefore, the wireless unit (48) constitutes an equivalent of the “wireless communication means.”  This is because the wireless unit (48) carries out the function specified in lines 26-27 of the claim, said function being “transmits the measurement data to the shape generation unit.”  Further, the wireless unit (48) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the wireless unit (48) performs the identical function specified in the claim (transmits the measurement data to the shape generation unit), and produces substantially the same result as the corresponding “wireless communication means (102)” of Applicant.  Based on the foregoing, it is evident that the wireless unit (48) is an equivalent to the “wireless communication means (102)” of Applicant.  As such, the wireless unit (48) of Nishikawa et al. will hereinafter be referred to as the “wireless communication means (48).”  
Please note that in lines 26-28 of claim 1, Applicant sets forth, “the measurement unit is provided with a wireless communication means that transmits the measurement data to the shape data generation unit and housed in the housing unit.”  Please note that Applicant did not previously set forth “the housing unit” in claim 1.  Noting this, according to paragraph [0049] of Applicant’s specification, “The tool magazine 20 corresponds to the ‘housing unit’ of the present application.”  Thus, “the housing unit” is one and the same as the previously set forth “tool magazine” that the machine tool is provided with.  
With regards to Nishikawa et al., disclosure is provided on the measurement unit (8) being able to be handled as a tool and being able to be stored in the tool magazine.  As such, when the measurement unit (8) is stored in the tool magazine, said measurement unit (8) is “housed in the housing unit.”  Lastly, disclosure is provided on the tool changer (14) being able to attach the measurement unit (8), which is housed in the housing unit/tool magazine, to the tool spindle (4) [paragraphs 0052, 0116].

Claim 3:  As can be seen in Figure 3, the measurement unit (8) comprises a housing (30), a mount (31), and a secondary receiving coil (36).  As to the housing (30), it in combination with the elements provided therein including but not limited to, for example, a CCD camera (45), a laser oscillator (40), a pair of lenses (43, 44), and the wireless communication means (48), form a non-contact sensor of the measurement unit (8).  Please note that the measurement unit (8) outputs the measurement data (B1) based on the detection results of the non-contact sensor thereof to the controller (22).  

Claim 5:  The measurement unit’s (8) non-contact sensor is shown in Figure 3 as including a laser oscillator (40), a CCD camera (45), and a pair of lenses (43, 44).
	Next, it is noted that line 4 of claim 5 sets forth, “a light radiation unit that radiates a line of light onto the surface of the target.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (radiates a line of light onto the surface of the target).  As a result, the “light radiation unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “laser radiation unit” is interpreted as corresponding to the laser diode (111) (in accordance with paragraph [0046] of the specification), and equivalents thereof.
Regarding Nishikawa et al., Examiner reiterates that the non-contact sensor includes a laser oscillator (40).  As to the laser oscillator (40), it is disclosed as generating a laser (L) to be applied to the surface of the target (9) [paragraph 0107].  Since the laser (L) is a line of light, the laser oscillator (40) radiates a line of light in the form of a laser onto the surface of the target (9).  Should it be held that Nishikawa et al.’s laser oscillator (40) is a laser diode, then Nishikawa et al.’s laser oscillator (40) corresponds to the “light radiation unit” of claim 5, noting again that said laser radiation unit was interpreted as comprising the laser diode (111) according to paragraph [0046] of Applicant’s specification.  However, should it be held that Nishikawa et al.’s laser oscillator (40) is not a laser diode, said laser oscillator (40) nonetheless constitutes an equivalent of the “light radiation unit set forth” in claim 5.  This is because the laser oscillator (40) of Nishikawa et al. carries out the function specified in line 4 of the claim, said function being “radiates a line of light onto the surface of the target.”  Furthermore, the laser oscillator (40) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the laser oscillator (40) performs the identical function specified in the claim (radiates a line of light onto the surface of the target), and produces substantially the same result as the corresponding “light radiation unit (111)” of Applicant.  Based on the foregoing, it is evident that the laser oscillator (40) of Nishikawa et al. is an equivalent to the “light radiation unit (111)” of Applicant.  Therefore, the laser oscillator (40) of Nishikawa et al. will hereinafter be referred to as the “light radiation unit (40).” 
Next, it is noted that lines 5-6 of claim 5 set forth, “an imaging unit that captures an image of the line of light reflected from the surface of the target.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (captures an image of the line of light reflected from the surface of the target).  Thus, the “imaging unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “imaging unit” is interpreted as corresponding to the CCD (115) (according to paragraph [0043] of the specification), and equivalents thereof.
Regarding Nishikawa et al., Examiner reiterates that the non-contact sensor includes a CCD camera (45).  Per Nishikawa et al., the CCD camera (45) detects the laser beam (L) reflected from the surface of the target (9) and generates two-dimensional image data from the detected laser beam (L), which again is a line of light.  Thus, the CCD camera (45) of Nishikawa et al. captures an image of the line of light/laser (L) reflected from the surface of the target (9).  Noting that Applicant discloses in paragraph [0043] of Applicant’s specification that “CCD 115 corresponds to the ‘imaging unit’ of the present invention,” the CCD camera (45) of Nishikawa et al. corresponds to the “imaging unit” of claim 5.  Therefore, the CCD camera (45) of Nishikawa et al. will hereinafter be referred to by Examiner as the “imaging unit (45).”
Next, Examiner reiterates that the non-contact sensor includes the pair of lenses (43, 44).  Please note that the pair of lenses (43, 44) form an annular image of the reflected light/laser (L) on the imaging unit (45), specifically onto an image capturing surface (51) of the imaging unit (45) [paragraphs 107-109].  
Lastly, it is noted that the line of light/laser (L) is focused as an annular image onto the image capturing surface (51) of the imaging unit (45) [paragraphs 107-109].  When focused as an annular image, the focused line of light has curvature.  Noting again that the imaging unit (45) generates two-dimensional image data from the detected laser beam (L), which has been focused to formed the annular image with curvature, said two-dimensional image data is sent to the measurement unit’s (8) distance calculator (49) which calculates the distance (D) based on the image data [paragraphs 0113-0114].  As the measurement data (B1) is representative of the distance (D) from the measurement unit (8) to the target (9) [paragraph 0069], it can be seen that the measurement unit (8) outputs the measurement data (B1) based on the curvature of the line of light/laser (L) captured by the imaging unit (45).  
Claim 7:  Examiner notes that lines 2-3 of claim 7 set forth, “an electrical power generation means for supplying electrical power.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “an electrical power generation means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the “an electrical power generation means” is interpreted as comprising a secondary battery (106) (according to paragraphs [0035] – [0036] of the specification), and equivalents thereof.
Regarding Nishikawa et al., the measurement unit (8) is shown in Figure 3 as having a secondary receiving coil (36).  Per Nishikawa et al., when the AC power supply (35) applies an AC voltage to the primary feeding coil (34), it generates magnetic fluxes, inducing an electromotive force in the secondary receiving coil (36).  In this manner, electric power is supplied from the primary feeding coil (34) to the secondary receiving coil (36).  The electric power supplied to the secondary receiving coil (36) is then supplied to various components in the measurement unit (8) [paragraph 0104].  
Therefore, the secondary receiving coil (36) of Nishikawa et al. constitutes an equivalent of the “electrical power generation means.”  This is because the secondary receiving coil (36) carries out the function specified in line 3 of the claim, said function being “supplying electrical power.”  Further, the secondary receiving coil (36) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the secondary receiving coil (36) performs the identical function specified in the claim (supplying electrical power), and produces substantially the same result as the corresponding “electrical power generation means (106)” of Applicant.  Based on the foregoing, it is evident that the secondary receiving coil (36) of Nishikawa et al. is an equivalent to the “electrical power generation means (106)” of Applicant, and a result, the secondary receiving coil (36) of Nishikawa et al. will hereinafter be referred to by Examiner as the “electrical power generation means (36).”
In accordance with claim 7, the measurement unit (8) is provided with an electrical power generation means (36) for supplying electric power.  The electrical power generation means (36) supplies electrical power to various components in said measurement unit (8) [paragraph 0104].  
Claim 12:  As can be seen in Figure 3, the measurement unit (8) comprises a housing (30), a mount (31), and a secondary receiving coil (36).  As to the housing (30), it in combination with the elements provided therein including but not limited to, for example, a CCD camera (45), a laser oscillator (40), a pair of lenses (43, 44), and the wireless communication means (48), form a non-contact sensor of the measurement unit (8).  Please note that the measurement unit (8) outputs the measurement data (B1) based on the detection results of the non-contact sensor thereof to the controller (22).  

Claim 14:  The measurement unit’s (8) non-contact sensor is shown in Figure 3 as including a laser oscillator (40), a CCD camera (45), and a pair of lenses (43, 44).
	Next, it is noted that line 4 of claim 14 sets forth, “a light radiation unit that radiates a line of light onto the surface of the target.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (radiates a line of light onto the surface of the target).  As a result, the “light radiation unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “laser radiation unit” is interpreted as corresponding to the laser diode (111) (in accordance with paragraph [0046] of the specification), and equivalents thereof.
Regarding Nishikawa et al., Examiner reiterates that the non-contact sensor includes a laser oscillator (40).  As to the laser oscillator (40), it is disclosed as generating a laser (L) to be applied to the surface of the target (9) [paragraph 0107].  Since the laser (L) is a line of light, the laser oscillator (40) radiates a line of light in the form of a laser onto the surface of the target (9).  Should it be held that Nishikawa et al.’s laser oscillator (40) is a laser diode, then Nishikawa et al.’s laser oscillator (40) corresponds to the “light radiation unit” of claim 14, noting again that said laser radiation unit was interpreted as comprising the laser diode (111) according to paragraph [0046] of Applicant’s specification.  However, should it be held that Nishikawa et al.’s laser oscillator (40) is not a laser diode, said laser oscillator (40) nonetheless constitutes an equivalent of the “light radiation unit set forth” in claim 14.  This is because the laser oscillator (40) of Nishikawa et al. carries out the function specified in line 4 of the claim, said function being “radiates a line of light onto the surface of the target.”  Furthermore, the laser oscillator (40) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the laser oscillator (40) performs the identical function specified in the claim (radiates a line of light onto the surface of the target), and produces substantially the same result as the corresponding “light radiation unit (111)” of Applicant.  Based on the foregoing, it is evident that the laser oscillator (40) of Nishikawa et al. is an equivalent to the “light radiation unit (111)” of Applicant.  Therefore, the laser oscillator (40) of Nishikawa et al. will hereinafter be referred to as the “light radiation unit (40).” 
Next, it is noted that lines 5-6 of claim 14 set forth, “an imaging unit that captures an image of the line of light reflected from the surface of the target.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (captures an image of the line of light reflected from the surface of the target).  Thus, the “imaging unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “imaging unit” is interpreted as corresponding to the CCD (115) (according to paragraph [0043] of the specification), and equivalents thereof.
Regarding Nishikawa et al., Examiner reiterates that the non-contact sensor includes a CCD camera (45).  Per Nishikawa et al., the CCD camera (45) detects the laser beam (L) reflected from the surface of the target (9) and generates two-dimensional image data from the detected laser beam (L), which again is a line of light.  Thus, the CCD camera (45) of Nishikawa et al. captures an image of the line of light/laser (L) reflected from the surface of the target (9).  Noting that Applicant discloses in paragraph [0043] of Applicant’s specification that “CCD 115 corresponds to the ‘imaging unit’ of the present invention,” the CCD camera (45) of Nishikawa et al. corresponds to the “imaging unit” of claim 14.  Therefore, the CCD camera (45) of Nishikawa et al. will hereinafter be referred to by Examiner as the “imaging unit (45).”
Next, Examiner reiterates that the non-contact sensor includes the pair of lenses (43, 44).  Please note that the pair of lenses (43, 44) form an annular image of the reflected light/laser (L) on the imaging unit (45), specifically onto an image capturing surface (51) of the imaging unit (45) [paragraphs 107-109].  
Lastly, it is noted that the line of light/laser (L) is focused as an annular image onto the image capturing surface (51) of the imaging unit (45) [paragraphs 107-109].  When focused as an annular image, the focused line of light has curvature.  Noting again that the imaging unit (45) generates two-dimensional image data from the detected laser beam (L), which has been focused to formed the annular image with curvature, said two-dimensional image data is sent to the measurement unit’s (8) distance calculator (49) which calculates the distance (D) based on the image data [paragraphs 0113-0114].  As the measurement data (B1) is representative of the distance (D) from the measurement unit (8) to the target (9) [paragraph 0069], it can be seen that the measurement unit (8) outputs the measurement data (B1) based on the curvature of the line of light/laser (L) captured by the imaging unit (45).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15, as best understood in view of the rejection(s) thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. PG Publication No. 2010/0241267 A1) in view of Ferger (U.S. Patent No. 7,227,647 B2).  
Claims 6 & 15:  Regarding the measurement unit (8), it outputs the measurement data (B1), based on the detection results of the non-contact sensor.  Note that due to the “or” limitation set forth within claim 6, the measurement unit (8) only has to output either “first measurement data based on detection results of [a] contact sensor” or “second measurement data based on detection results of the non-contact sensor.”  The measurement unit (8) though, is not disclosed by Nishikawa et al. as being provided with “a contact sensor.”  Examiner reiterates that the measurement unit’s (8) non-contact sensor is formed by the housing (30) in combination with the elements provided therein including but not limited to, for example, the CCD camera (45), the laser oscillator (40), the pair of lenses (43, 44), and the wireless communication means (48).  
Figure 1 of Ferger; however, shows a measurement unit (28) that is attached to the column (26) of a measuring machine (10).  As to the measurement unit (28), it has each of a contact sensor (30) and a non-contact sensor (32).  As can be seen in Figure 1, said contact (30) and non-contact sensors (32) are attached to one another.  In use, the contact sensor (30) slides across the surface of a target for determining the surface properties thereof [column 3, lines 3-7].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the measurement unit (8) of Nishikawa et al. with the contact sensor (30) of Ferger, so as to expand the capabilities of the measurement unit (8) by enabling it to further be used for measurement of the surface properties of a target by sliding the newly-integrated contact sensor (30) thereof across the surface of the target.  
Please note that measurement data based on the detection results of the contact sensor (30) can be considered to be first measurement data, while the measurement data (B1) based on the detection results of the non-contact sensor can be considered to be second measurement data (B1).  Please note that designating the measurement data of the measurement unit’s (8) non-contact sensor as “second measurement data” rather than designating the detection results of the non-contact sensor as “first measurement data,” for example, does not in any way change the detection results themselves.  Noting this, in accordance with each of claims 6 and 15, the measurement unit (8) outputs the second measurement data (B1) based on the detection results of the non-contact sensor thereof to the controller (22).  

Claims 8-11 and 16-19, as best understood in view of the rejection(s) thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. PG Publication No. 2010/0241267 A1) in view of Goodale et al. (U.S. PG Publication No. 2015/0073584 A1).  
Please note that Goodale et al. was cited on the IDS filed on 8/26/2020.
Claim 8:  Examiner notes that lines 2-3 of claim 8 set forth, “a power supply control means that controls the supply and stoppage of electrical power by the electrical power generation means.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “a power supply control means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the “a power supply control means” is interpreted as being provided with an acceleration sensor (according to paragraphs [0035] – [0036] of the specification), and equivalents thereof.
Regarding Nishikawa et al., disclosure is not provided on the measurement unit (8) being “provided with a power supply control means that controls the supply and stoppage of power electrical power by the electrical power generation means.”
	Figures 1-3 of Goodale et al. though, show a vision system (50) that is usable within a CNC machine (54) [paragraph 0045].  Said vision system (50) can detect and measure features on a part/target that cannot be physically located by touch, for example [paragraph 0047].  As can be seen in Figures 2-4 of Goodale et al., the vision system (50) has a housing (94).  Within that housing (94) is a power source (118) and an orientation sensing device (116).  With regards to the orientation sensing device (116), it can be embodied as an accelerometer, which is an acceleration sensor.  Per Goodale et al., the orientation sensing device (116) can detect when the vision system (50) is in a down, or in use, orientation.  The orientation sensing device (116) can also be used to conserve power when the vision system (50) isn’t in use [paragraph 0056].  When the vision system (50) is in a down, or in use, orientation, then power will be supplied from the power source (118), which is a battery.  When the vision system (50) isn’t in a down, or in use, orientation, then the orientation sensing device (116) will conserve power by stopping the supply of power from the power source (118).  (With regards to the power source (118), it constitutes an electrical power generation means in accordance with paragraphs [0035]-[0036] of Applicant’s specification, noting that it is embodied as a battery that supplies electrical power.  Based on the foregoing, the power source (118) of Goodale et al. will hereinafter be referred to by Examiner as the “electrical power generation means (118)”).   As such, Goodale et al. discloses an orientation sensing device (116) that controls the supply and stoppage of electrical power by the electrical power generation means (118), wherein in accordance with paragraphs [0035]–[0036] of Applicant’s specification, the orientation sensing device (116) has an acceleration sensor in that it is an accelerometer.  Based on the foregoing, the orientation sensing device (116) of Goodale et al. will hereinafter be referred to as the “power supply control means (116).”
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the measurement unit (8) of Nishikawa et al. with the power supply control means (116) of Goodale et al., and in doing so to have substituted the electrical power generation means (118) of Goodale et al. for the electrical power generation means (36) of Nishikawa et al., so as to provide the measurement unit (8) of Nishikawa et al. with the advantage of power conservation when said measurement unit (8) is not being used.  In accordance with the disclosure of Goodale et al., it is noted that the power supply control means (116) will control the supply and stoppage of electrical power from the electrical power generation means (118) to various components in said measurement unit (8).  

Claim 9:  As was explained above in the rejection of claim 8, the modified measurement unit (8) of Nishikawa et al. includes the power supply control means (116) of Goodale et al.  As to the power supply control means (116) of Goodale et al., it is embodied as an accelerometer, which is an acceleration sensor [Goodale et al., paragraph 0056].  
In use, the power supply control means (116) of the modified measurement unit (8) controls the supply and stoppage of electrical power by the power generation means (118) based on a detection signal from the acceleration sensor, the detection signal corresponding to whether the modified measurement unit (8) is or isn’t in a down, or in use, orientation.  When the modified measurement unit (8) is in a down, or in use, orientation, then power will be supplied from the power generation means (118).  When the modified measurement unit (8) isn’t in a down, or in use, orientation, then the power supply control means (116) will conserve power by stopping the supply of power from the power generation means (118).  
Claim 10:  With regards to the electrical power generation means (36), Nishikawa et al. discloses it as being embodied as a receiving coil [paragraph 0104].  As such, Nishikawa et al. does not disclose, “the electrical power generation means is a secondary battery.”  
Figures 1-3 of Goodale et al. though, show a vision system (50) that is usable within a CNC machine (54) [paragraph 0045].  Said vision system (50) can detect and measure features on a part/target that cannot be physically located by touch, for example [paragraph 0047].  Thus, the vision system (50) constitutes a measurement unit.  As can be seen within Figures 2-4 of Goodale et al., the vision system (50) has a housing (94) in which is a power source (118), which is a battery, is disposed.  Regarding the power source (118), it constitutes an electrical power generation means in accordance with paragraph [0036] of Applicant’s specification, noting that it is embodied as a battery that supplies electrical power to components of the vision system (50).  As such, the power source (118) of Goodale et al. will hereinafter be referred to by Examiner as the “electrical power generation means (118).”  Please note that Goodale et al. advises that the electrical power generation means (118) is able to be inductively charged within or outside the housing (94) [paragraph 0056].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical power generation means (118) of Goodale et al. for the electrical power generation means (36) of Nishikawa et al., as this is a substitution of one known electrical power generation means for another, in order to obtain the predictable result of the electrical power generation means (118) of Goodale et al. supplying power to the various components in said measurement unit (8) of Nishikawa et al.  In making this substitution, it is noted that the modified measurement unit (8) of Nishikawa et al. has the electrical power generation means (118), which is embodied as a battery.  Please note that the battery that the electrical power generation means (118) is embodied as may be designated as a “secondary battery,” noting that the designating the battery as a “secondary battery” does not in any way change the structure of the battery.  Note that neither claim 10, nor claims 1 or 7, which are the claims that claim 10 depends on either directly or indirectly, set forth, for example, a primary battery.  
Next, it is noted that lines 3-4 of claim 10 set forth, “a charging unit that charges the secondary battery.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (charges the secondary battery).  As a result, the “charging unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “charging unit” is interpreted as corresponding to a charging post (34) having a connector (according to paragraph [0026] of the specification), and equivalents thereof.
With regards to Nishikawa et al., the measurement unit (8) is provided with a primary feeding coil (34) that generates magnetic fluxes in, and thus charges, the electrical power generation means (118).  In this manner, electric power is supplied from the primary feeding coil (34) to the electrical power generation means (118) [Nishikawa et al., paragraph 0104].  (Examiner reiterates that Goodale et al. discloses the electrical power generation means (118) being able to be inductively charged within or outside of a housing (94) [Goodale et al., paragraph 0056]).  Thus, with regards to the modified measurement unit (8) of Nishikawa et al., the electrical power generation means (118) is a secondary battery and is provided with a primary feeding coil (34) that charges the secondary battery.  
Therefore, the primary feeding coil (34) of Nishikawa et al. constitutes an equivalent of the “charging unit.”  This is because the primary feeding coil (34) carries out the function specified in line 4 of the claim, said function being “charges the secondary battery.”  Further, the primary feeding coil (34) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the primary feeding coil (34) performs the identical function specified in the claim (charges the secondary battery), and produces substantially the same result as the corresponding “charging unit (34)” of Applicant.  Based on the foregoing, it is evident that the primary feeding coil (34) of Nishikawa et al. is an equivalent to the “charging unit (34)” of Applicant, and a result, the primary feeding coil (34) of Nishikawa et al. will hereinafter be referred to by Examiner as the “charging unit (34).”  Therefore, the electrical power generation means (118) is a secondary battery and is provided with a charging unit (34) that charges the secondary battery.  
	Lastly, the secondary battery/electrical power generation means (118) is charged by the charging unit (34) by connecting the measurement unit (8) and the charging unit (34) with the automatic tool changing device/automatic tool changer (14).  This is because the charging unit (34) is mounted on the tool spindle (4) (please see Figure 3 of Nishikawa et al.), and it is the automatic tool changer (14) that mounts that the measurement unit (8) in said tool spindle (4).  When the measurement unit (8) is mounted in the tool spindle (4), it will be in position so as to be able to be charged through the magnetic fluxes generated by the charging unit (34).  

Claims 11, 18, & 19:  Nishikawa et al. does not provide disclosure on the three dimensional device being “provided with an oil resistance and waterproof function that prevents dust and other fine particles from entering inside as well as the effects of water splashed from any direction.”  
Figures 1-3 of Goodale et al.; however, show a vision system (50) that is usable within a CNC machine (54) [paragraph 0045].  Said vision system (50) can detect and measure features on a part/target that cannot be physically located by touch, for example [paragraph 0047].  Thus, the vision system (50) constitutes a measurement unit.  As can be seen in Figures 2-4 of Goodale et al., the vision system (50) has a housing (94).  Per Goodale et al., the housing (94) can have an IPXX and/or NEMA rating of IP67 [paragraph 0060].  Noting this, Goodale et al. further advises that the housing (94) can be liquid resistant and/or waterproof so as to achieve ingress protection standards for IPXX and/or NEMA standards, and can have a variable form factor that enables the vision system (50) to be mounted as a tool on the spindle (82) of the CNC machine (54) so the vision system (50) can be freely spun and repositioned in the same way as any other tool usable by the CNC machine (54).  IP ratings (and equivalent NEMA ratings) can include all known IP ratings from IP00 (unprotected) through IP69K.  In some embodiments useful in the CNC machining environment, the vision system (50) can achieve an IP rating of IP67, although unprotected through IP69K ratings are also contemplated [paragraph 0049].  Please note that Applicant advises the following in paragraph [0057] of the specification:  The oil resistance/waterproof function of the sensor head 10 is preferably rated at IP64 or better according to the IP code.  Namely, the protection level with respect to the human body or solid objects (first symbol) is preferably "6" or better (dustproof), and the protection level with respect to entry of water (second symbol) is preferably "4" or better (protection against splashing).  Noting this, when the housing (94) has an IPXX and/or NEMA rating of IP67 as disclosed in paragraphs [0049] and [0060] of Goodale et al., the housing (94) is provided with an oil resistance and waterproof function that prevents dust and other fine particles from entering inside as well as the effects of water splashed from any direction.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the housing (30) of the measurement unit (8) of Nishikawa et al. with an IPXX and/or NEMA rating of IP67 in accordance with the disclosure of Goodale et al., noting that the housing (94) of Goodale et al.’s vision system (50) was disclosed as being able to be formed with an IPXX and/or NEMA rating of IP67 in paragraphs [0049] and [0060] of Goodale et al., so as to provide the measurement unit (8) of Nishikawa et al. with the advantage of liquid resistance (including oil resistance) and waterproofing, which would result in the prevention of dust and other fine particles from entering inside the housing (30) of the measurement unit (8) as well as the effects of water splashed from any direction.  Based on the foregoing, via the modified measurement unit (8) having an IPXX and/or NEMA rating of IP67, the three-dimensional measurement device would be “provided with an oil resistance and waterproof function that prevents dust and other fine particles from entering inside as well as the effects of water splashed from any direction.”

Claims 16 & 17:  Examiner reiterates that in the rejection of claim 8 (please see above) that the electrical power generation means (118) of Goodale et al. was substituted for the electrical power generation means (36) of Nishikawa et al.  In making this substitution, it is noted that the modified measurement unit (8) of Nishikawa et al. has the electrical power generation means (118), which is embodied as a battery.  Note that the battery that the electrical power generation means (118) is embodied as may be designated as a “secondary battery,” noting that the designating the battery as a “secondary battery” does not in any way change the structure of the battery.  Please also note that neither claim 16 nor claim 17, nor the claims that they depend on either directly or indirectly, set forth, for example, a primary battery.  
Next, it is noted that lines 3-4 of each of claims 16 and 17 set forth, “a charging unit that charges the secondary battery.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (charges the secondary battery).  As a result, the “charging unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “charging unit” is interpreted as corresponding to a charging post (34) having a connector (according to paragraph [0026] of the specification), and equivalents thereof.
With regards to Nishikawa et al., the measurement unit (8) is provided with a primary feeding coil (34) that generates magnetic fluxes in, and thus charges, the electrical power generation means (118).  In this manner, electric power is supplied from the primary feeding coil (34) to the electrical power generation means (118) [Nishikawa et al., paragraph 0104].  (Examiner reiterates that Goodale et al. discloses the electrical power generation means (118) being able to be inductively charged within or outside of a housing (94) [Goodale et al., paragraph 0056]).  Thus, with regards to the modified measurement unit (8) of Nishikawa et al., the electrical power generation means (118) is a secondary battery and is provided with a primary feeding coil (34) that charges the secondary battery.  
Therefore, the primary feeding coil (34) of Nishikawa et al. constitutes an equivalent of the “charging unit.”  This is because the primary feeding coil (34) carries out the function specified in line 4 of each of claims 16 and 17, said function being “charges the secondary battery.”  Further, the primary feeding coil (34) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the primary feeding coil (34) performs the identical function specified in each claim (charges the secondary battery), and produces substantially the same result as the corresponding “charging unit (34)” of Applicant.  Based on the foregoing, it is evident that the primary feeding coil (34) of Nishikawa et al. is an equivalent to the “charging unit (34)” of Applicant, and a result, the primary feeding coil (34) of Nishikawa et al. will hereinafter be referred to by Examiner as the “charging unit (34).”  Therefore, the electrical power generation means (118) is a secondary battery and is provided with a charging unit (34) that charges the secondary battery.  
	Lastly, the secondary battery/electrical power generation means (118) is charged by the charging unit (34) by connecting the measurement unit (8) and the charging unit (34) with the automatic tool changing device/automatic tool changer (14).  This is because the charging unit (34) is mounted on the tool spindle (4) (please see Figure 3 of Nishikawa et al.), and it is the automatic tool changer (14) that mounts that the measurement unit (8) in said tool spindle (4).  When the measurement unit (8) is mounted in the tool spindle (4), it will be in position so as to be able to be charged through the magnetic fluxes generated by the charging unit (34).  

Response to Arguments
Applicant’s arguments concerning the previously set forth rejections under 35 U.S.C. 112(a) and 112(b) have been considered but are moot.  This is because Applicant’s amendments filed on 8/25/2022 have overcome the rejections under 35 U.S.C. 112(a) and 112(b) that Examiner set forth in the Final Rejection mailed on 4/15/2022.  
Please note that in light of the amendments filed on 8/25/2022, that new rejections to the claim set under 35 112(b) have to be made.  Moreover, in light of the amendments filed on 8/25/2022, the scope of the claims was changed, and art rejections under 35 U.S.C. 102(b) and 35 U.S.C. 103 are once again able to be applied by Examiner.  

Conclusion                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722